NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted November 16, 2011
                                Decided November 28, 2011

                                           Before

                            JOHN L. COFFEY, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge

No. 11‐2094

UNITED STATES OF AMERICA,                           Appeal from the United States District 
     Plaintiff‐Appellee,                            Court for the Northern District of Indiana,
                                                    Hammond Division.
       v.
                                                    No. 2:10cr98‐001
DAVID LEROY LEE,
     Defendant‐Appellant.                           James T. Moody,
                                                    Judge.

                                         O R D E R

       David Lee robbed several Indiana banks from 2008 to 2010. In each robbery he
handed a bank teller a note demanding money and stating that he was armed with a gun.
He pleaded guilty to five counts of bank robbery in violation of 18 U.S.C. § 2113(a) and
agreed to a broad waiver of his appellate rights, including his right to challenge his
sentence. The district court sentenced Lee on each count to 115 months——the top of the
guidelines range——to be served concurrently. Lee filed a notice of appeal, but his
appointed counsel contends that the appeal is frivolous and seeks permission to withdraw
under Anders v. California, 386 U.S. 738 (1967). Lee did not respond to counsel’s motion to
withdraw. See CIR. R. 51(b). 
No. 11‐2094                                                                               Page 2

       Lee has told his counsel that he does not want to have his guilty pleas vacated.
Counsel therefore properly refrains from discussing the adequacy of the plea colloquy or
the voluntariness of the pleas. See United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).

       Counsel does consider whether Lee could challenge his sentence, but concludes that
doing so would be frivolous in light of the broad appeal waiver included in his plea
agreement. Lee expressly waived his right to challenge a within‐guidelines sentence in that
agreement. An appeal waiver stands or falls with the guilty plea, United States v. Quintero,
618 F.3d 746, 752 (7th Cir. 2010), and therefore any challenge to Lee’s sentence would be
frivolous. 

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.